Title: To John Adams from James Warren, 5 May 1777
From: Warren, James
To: Adams, John


     
      My dear Sir
      Boston May 5. 1777
     
     We have no late Arrivals no foreign Intelligance. The Affair of Danbury has wholly Engrossed the Conversation here for a week past, and we were never able to determine whether what we heard was true or false, or even that there had been an Expedition there till Yesterday, when we were beyond a doubt Ascer­tained of the loss of the Stores there, and the Indelible Stigma fixed on the N. England Militia by the Cowardly Conduct of the Connecticut men. Had these men never the Lexington and Bunker Hill Spirit, or have they been Laughed out of it by our Continental regulars, and made to beleive they can’t fight. If they won’t fight what have we to depend on here but Miracles, for we have Nothing else and here it is said is to be the Campaign. My Superiour Officer in the Militia you retain at the head of the Supreem Legislative the next to me you have Advanced to A more Important Station. I am therefore left alone, and find the misfortune of being ranked with Important Folks. The Militia is so despized, and I suppose is designed with all its Officers to be directed by Continental Generals, that I intend to Embrace the first Opportunity to quit it, that shall Offer without any Imputation, the late Intelligence alone has prevented. We have lately ordered 15,000 Militia from the County of Hampshire to Ticonderoga one half of the County of Berkshire are gone to Albany at the desire of General Gates. 2,000 Men are Ordered and most of them Marched to reinforce the state of Rhode Island. We have voted the same Bounty to the Regiments of Lee Henley and Jackson before given to the 15 Battalions. We have ventured on A draft on such of our Towns as have not already Inlisted A Number equal to 1/7th part of all their Male Inhabitants from 16 and upwards, to be made on the 15th. of this Month, and now must raise some Regiments for the defence of this Harbour or leave it defenceless. If we do all this, if our Board of War deals out the Stores they Collect as fast as they come in to the Army if we strip our Beds of Blankets, and our Backs of Cloaths for them, if we suffer all our provisions to be purchased for them, in short if for the good of the whole we are Content to be Naked, Cold, hungry, and defenceless, will the Southern Gentry give us Credit, and call us good Fellows, or will they say we are selfish and provideing for a Seperate Interest, which I have it hinted to me is the Case. Some People Employed here have done more hurt than good.
     I suppose the Court will rise tomorrow. You will next hear from me at Plymouth, where I long to be to set out a few Trees &c. to flourish in the Age of peace and happiness. Since my last I am to thank you for Yours of the 16th. April. I have a great Curiosity to know what Operation the Turn of our Affairs last winter will have in Europe. I Yesterday wrote to the General, and Gave him A detail of the Situation of things here, and the motives we have Acted from. If he has any Confidence in me, he will Entertain no prejudices against us. If N England is to be the Sceen of Action are no Troops to be sent here?
     I am Called and must Conclude. Please to give my regards to my Friends, and Inform M. Adams that his Account is past, and A Grant for his services up to August last. Perhaps he should send an order to receive it, if his Lady has not one. I am as Usual Your Sincere Friend &c.
    